Citation Nr: 0824217	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-21 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as due to inservice exposure to 
ionizing radiation.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1954 to July 
1957.  Thereafter, the veteran had service in the National 
Guard with periods of active duty for training purposes 
(ACDUTRA) from June 12, 1982 to June 26, 1982, from March 26, 
1983 to March 27, 1983, from August 14, 1983 to August 28, 
1983, from July 7, 1984 to July 22, 1984, from March 30, 1985 
to March 31, 1985, from July 20, 1985 to August 4, 1985, from 
July 12, 1986 to July 26, 1986, from July 18, 1987 to August 
2, 1987, from July 23, 1988 to August 6, 1988, and from July 
5, 1989 to July 21, 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  


FINDINGS OF FACT

1.  The competent evidence of record does not relate chronic 
obstructive pulmonary disorder (COPD) to active service, to 
include inservice exposure to ionizing radiation.

2.  The veteran's current hypertension is not shown by the 
medical evidence of record to be related to active duty 
service, to include ACDUTRA, or any incident therein. 


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by active military 
service, to include as due to ionizing radiation exposure.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.311 (2007).

2.  Hypertension was not incurred in or aggravated by active 
military service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to the 
initial adjudication of the veteran's claims, the RO's 
letters dated in June 2004, September 2004, and December 2004 
advised the veteran of the foregoing elements of the notice 
requirements.  In addition, October 2005, February 2006, and 
March 2006 letters also satisfied the duty to notify 
provisions, and were followed by a May 2006 statement of the 
case that readjudicated the issue.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (noting that a notice defect may be cured by 
the issuance of a fully compliant notification letter 
followed by a re-adjudication of the claim).  

Further, with respect to the veteran's claims, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), 
cert. granted __ U.S.L.W. __ (U.S. Jun. 16, 2008) (holding 
that although notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).   

Moreover, the veteran's service separation examination, 
service personnel records, National Guard medical records, 
National Guard personnel records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although 
the veteran's service separation 


examination is of record, the remaining service medical 
records from September 1954 to July 1957 are not obtainable.  
As such, there is a heightened obligation to explain findings 
and to carefully consider the benefit of the doubt rule in 
cases such as this.  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  However, case law does not establish a 
heightened "benefit of the doubt," only a heightened duty 
of the Board to consider the applicability of the benefit of 
the doubt rule, to assist the claimant in developing a claim, 
and to explain its decision when the veteran's medical 
records have been lost.  See Ussery v. Brown, 8 Vet. App. 64 
(1995).  Similarly, case law does not lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all the evidence that may be 
favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 
(1996). 

VA is required to provide a medical examination when such an 
examination is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Although there is no 
examination regarding COPD or hypertension, none is required 
here.  38 C.F.R. § 3.159(c)(4).  There is no indication in 
the record that any other additional evidence relevant to the 
issues decided herein is available and not part of the claims 
file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, or any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 
C.F.R. § 3.6(a), (d) (2007).  ACDUTRA includes full-time duty 
performed for training purposes by members of the National 
Guard of any state.  32 38 U.S.C.A. §§ 101(22), 316, 502, 
503, 504, 505 (West 2002); 38 C.F.R. § 3.6(c)(3).  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  


Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106 
(West 2002).

I.  COPD

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40 (1996).

First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed veteran.  
A "radiation-exposed veteran" is one who participated in a 
"radiation-risk activity" which includes participation in 
the atmospheric testing of nuclear weapons.  38 C.F.R. §§ 
3.309(d)(3).  However, COPD is not a disease entitled to 
presumptive service connection under 38 C.F.R. § 3.309(d).  
As such, the preponderance of the evidence is against a grant 
of service connection on this basis.  38 C.F.R. § 3.309(d).

The second avenue of recovery is found under 38 C.F.R. § 
3.311(b)(2).  This provision provides that certain listed 
"radiogenic" diseases found 5 years or more after service 
in an ionizing-radiation-exposed veteran may be service 
connected if the VA Undersecretary for Benefits determines 
that they are related to ionizing radiation exposure while 
inservice or if they are otherwise linked medically to 
ionizing radiation exposure while inservice.  When it has 
been determined that: (1) a veteran has been exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest in the period specified, 
the claim will be referred to the VA Under Secretary for 
Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  

In this case, however, COPD is not a listed radiogenic 
disease, and the veteran has not provided any competent 
scientific or medical evidence that COPD is a radiogenic 
disease.  38 C.F.R. § 3.311(b).  Accordingly, entitlement to 
service connection for COPD is not warranted under 38 C.F.R. 
§ 3.311.

Regarding the third avenue of recovery, a veteran may also 
establish service connection directly under 38 C.F.R. § 
3.303.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
The fact that the veteran is not entitled to service 
connection as a result of exposure to ionizing radiation 
under 38 C.F.R. § 3.309 and 3.311 does not preclude an 
evaluation as to whether the veteran is entitled to service 
connection under 38 C.F.R. § 3.303.  In order to warrant 
service connection under this regulation, there must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an inservice 
injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).

The veteran has presented competent medical evidence showing 
that he currently has COPD.  However, there is no evidence of 
inservice incurrence or aggravation of COPD.  Service medical 
records are negative for any complaints, treatment, or 
diagnoses of COPD.  The veteran's June 1957 separation 
examination is negative for any respiratory problems.  Of the 
medical evidence of record, the earliest evidence of COPD is 
found in medical records dated in June 1996, over 38 years 
after his discharge from active service.  Shaw v. Principi, 3 
Vet. App. 365 (1992) (the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection).  

There is no medical evidence of record which attributes the 
veteran's COPD to his service.  The veteran contends that his 
COPD relates to exposure to ionizing radiation inservice.  
However, the veteran's statements alone are not sufficient to 
prove that his currently diagnosed COPD is related to 
inservice exposure to ionizing radiation, or is otherwise 
related to service.  Medical diagnosis and causation 


involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  As the 
veteran is not certified by an appropriate professional body 
in the field of health physics, nuclear medicine, or 
radiology, the veteran is not competent to make a 
determination that his currently diagnosed COPD is related to 
inservice exposure to ionizing radiation or to service.  See 
38 C.F.R. § 3.311(a)(3)(ii); Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Accordingly, his statements are not competent to 
show that his currently diagnosed COPD is related to 
inservice exposure to ionizing radiation or is otherwise 
related to service.  As there is no competent medical 
evidence that links the veteran's COPD to any incident of 
service, service connection is not warranted. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

II.  Hypertension

The veteran asserts on appeal that he is entitled to service 
connection for hypertension.  He contends that he was first 
diagnosed with hypertension during ACDUTRA in 1989, and that 
his blood pressure readings were 300/190.  He further alleges 
that he was sent to a VA hospital immediately after returning 
from ACDUTRA until his blood pressure was stabilized.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including hypertension, will be presumed if they are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred inservice.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson, 12 Vet. App. at 253; 
see also Pond, 12 Vet. App. at 346.

Historically, the veteran had active duty service from 
September 1954 to July 1957, and served on ACDUTRA from June 
12, 1982 to June 26, 1982, from March 26, 1983 to March 27, 
1983, from August 14, 1983 to August 28, 1983, from July 7, 
1984 to July 22, 1984, from March 30, 1985 to March 31, 1985, 
from July 20, 1985 to August 4, 1985, from July 12, 1986 to 
July 26, 1986, from July 18, 1987 to August 2, 1987, from 
July 23, 1988 to August 6, 1988, and from July 5, 1989 to 
July 21, 1989.

The veteran's June 1957 separation examination from active 
duty service is negative for any complaints of or treatment 
for hypertension.  The veteran's National Guard medical 
records reveal diagnoses of and treatment for hypertension.  
A September 1977 examination report reveals that the 
veteran's blood pressure was 124/80.  A June 1981 examination 
reveals blood pressure readings of 114/86, 148/92, and 
126/80.  The diagnosis was labile hypertension, and the 
physician noted that the veteran's sitting blood pressure was 
140/90 initially before a rest period.  A July 1981 
examination report notes that the veteran's blood pressure 
readings were 140/80, 142/80, and 136/88.  A September 1989 
examination reveals a blood pressure reading of 170/124.  The 
report notes that the veteran "has hypertension - labile" 
and that the veteran was "on treatment."  The diagnosis was 
hypertension, not well controlled with medications.  On a 
report of medical history, completed at that time, the 
veteran indicated a history of high or low blood pressure.  
The physician indicated that the veteran was being treated 
for hypertension, and that at the time of his physical, the 
veteran's blood pressure was not within standards.  An 
October 1989 physical profile reveals a diagnosis of "high 
blood pressure."

VA treatment records from August 1989 to January 2004 reveal 
elevated blood pressure readings and diagnoses of, and 
treatment for, hypertension.  In August 1989, the veteran was 
admitted to the hospital with a diagnosis of aggressive 
hypertension of recent onset, etiology to be determined.  The 
veteran reported a history of high blood pressure for five 
years.  The hospital discharge summary revealed a diagnosis 
of obesity and severe and aggressive hypertension, probably 
essential in nature.

Private medical treatment records from June 1996 also reveal 
diagnoses of and treatment for hypertension.  A June 1996 
consultation report notes a blood pressure reading of 154/75.  
The veteran reported that he was diagnosed with hypertension 
in 1976.  A June 1996 history and physical report reveals 
that the veteran reported a history of hypertension for five 
years, and that he smoked two to three packs of cigarettes 
per day for 35 years.  The veteran's blood pressure reading 
was 132/82, and the diagnosis was history of hypertension.  A 
June 1996 discharge summary reveals diagnoses of hypotension 
secondary to pneumonia and COPD, and a history of 
hypertension.  

The Board finds that the evidence of record does not support 
a finding of service connection for hypertension.  There is a 
current diagnosis of hypertension.  Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  Hypertension did not manifest 
within one year of active duty service discharge and there is 
no evidence of hypertension during the veteran's active 
military service.  38 C.F.R. § 3.307; Hickson, 12 Vet. App. 
at 253 (holding that service connection requires medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury).  As 
mentioned above, presumptive periods do not apply to ACDUTRA.  
Biggins, 1 Vet. App. at 477-78.

Although the veteran alleges that he was first diagnosed with 
hypertension during ACDUTRA in 1989 and that he was sent to a 
VA hospital immediately after returning from ACDUTRA until 
his blood pressure was stabilized, the veteran's National 
Guard medical records reveal that he was, in fact, first 
diagnosed with hypertension in June 1981.  The veteran's 
first period of ACDUTRA service was from June 12, 1982 to 
June 26, 1982.  Accordingly, the evidence shows that the 


veteran was diagnosed with hypertension before he began his 
first period of ACDUTRA service.  Moreover, the other 
evidence of record does not indicate that hypertension is 
related to active service, to include any period of ACDUTRA.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical evidence of a nexus between the claimed in-
service disease or injury and the current disability).  
Absent any evidence that the veteran's hypertension is 
related to service or to ACDUTRA, service connection for 
hypertension is not warranted. 

The Board acknowledges that the veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experienced.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  The veteran has alleged in statements on appeal that 
his hypertension problems originated during his ACDUTRA 
service.  However, the veteran's statements, as a lay person, 
are not competent evidence to assert that the symptoms he 
experienced inservice or during ACDUTRA were hypertension, 
nor that a relationship exists between his military service 
and such disorder.  See Espiritu, 2 Vet. App. at 495.  In 
addition, as the evidence reveals that the veteran was first 
diagnosed with hypertension in June 1981, before his first 
period of ACDUTRA service, the Board finds that the veteran's 
statements are not credible.

In summary, the Board notes that the record is devoid of 
sufficiently competent evidence establishing that the 
veteran's hypertension became manifest or otherwise 
originated during the veteran's period of service, to include 
his ACDUTRA service.  The medical evidence of record fails to 
establish any relationship or nexus between such a disorder 
and the veteran's period of service.  Therefore, the Board 
concludes that hypertension was not incurred in or aggravated 
by service, and the claim for service connection must be 
denied. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert, 1 Vet. App. at 49. 




ORDER

Service connection for COPD, to include as due to inservice 
exposure to ionizing radiation, is denied.

Service connection for hypertension is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


